Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding applicant’s arguments directed at the rejection of claims 21-40 on the grounds of non-statutory double patenting. The examiner respectfully agrees and a new grounds of rejection can be found below in view of Blanksteen et al (US 9098467 B1).

Regarding the applicant’s arguments on pages 8-9 directed at the rejection of claim 21 under 35 U.S.C. 103:
The applicant argues on page 8 that Napolitation in view of Hanneksula do not disclose the claim amendments, examiner respectfully agrees and enters Blanksteen et al (US 9098467 B1) into the record, Blanksteen teaches delay transmission of an output signal comprising the content item; (Col 8 Lines 9-31; delaying by the system performing the requested action, until one or more clarifying questions are answered by the user; the system knows the content and can determine performance of the action based on the content requested, see Col 2 Lines 42-48 and Col 4 Lines 35-45 discussing outputting content requested for viewing by the user)
 and in response to receiving data indicative of a triggering event, transmit the content item to the client computing device (Fig 1; Col 8 Lines 9-31; Col 2 Lines 42-48 and Col 4 Lines 35-45; In response to user answering clarification questions, (triggering event) transmitting and outputting the content requested by the user of the device 106)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application and modifying the teachings of Patent 088 to output content based on user clarification as is taught by Blansteen
The suggestion/motivation is to better process audio commands [Background]

A new grounds of rejection can be found below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-34, 36-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10893088 hereinafter Patent 088 in view of Blanksteen et al (US 9098467 B1), Although the claims at issue are not identical, they are not patentably distinct from each other because 

	Regarding claim 21, Patent 088 teaches A system to perform sequence dependent operations in a voice-based computing environment, comprising: a data processing system comprising memory and one or more processors to: (Claim 1: Claim 1 A system to perform sequence dependent operations in a voice-based computing environment, comprising: a natural language processor component executed by a data processing system) receive data packets comprising one or more input audio signals detected by a sensor of a client computing device; (Claim 1: receive, via an interface of the data processing system, data packets comprising one or more input audio signals detected by a sensor of a client computing device;) 
parse the one or more input audio signals to identify one or more requests and one or more keywords corresponding to the one or more requests; (Claim 1: the natural language processor component to parse the one or more input audio signals to identify one or more requests and one or more trigger keywords corresponding to the one or more requests)
generate, based on the one or more keywords, a first action data structure and a second action data structure;(Claim 1; the data processing system to generate, based on the one or more trigger keywords and in response to the one or more requests, a first action data structure for a first action and a second action data structure for a second action)
determine a sequence dependency parameter for the first action data structure and the second action data structure; (Claim 1; determine, based on a heuristic technique applied to the data packets of the first action data structure and the data packets of the second action data structure, a sequence dependency parameter)
combine, based on the sequence dependency parameter, the first action data structure and the second action data structure into a single thread comprising a series of sequence dependent actions; (Claim 1: combine, based on a comparison of the sequence dependency parameter with a threshold, the data packets of the first action data structure and the data packets of the second action data structure into a single thread; and identify a series of sequence dependent actions for the single thread;)
select a content item for at least one action in the series of sequence dependent actions; transmit the content item to the client computing device(Claim 1; a content selector component to select a content item for at least one of the series of sequence dependent actions; and the data processing system to: provide the content item to the client computing device)
	Patent 088 does not disclose delay transmission of an output signal comprising the content item; and in response to receiving data indicative of a triggering event
Blanksteen teaches delay transmission of an output signal comprising the content item; (Col 8 Lines 9-31; delaying by the system performing the requested action, until one or more clarifying questions are answered by the user; the system knows the content and can determine performance of the action based on the content requested, see Col 2 Lines 42-48 and Col 4 Lines 35-45 discussing outputting content requested for viewing by the user)
 and in response to receiving data indicative of a triggering event, transmit the content item to the client computing device (Fig 1; Col 8 Lines 9-31; Col 2 Lines 42-48 and Col 4 Lines 35-45; In response to user answering clarification questions, (triggering event) transmitting and outputting the content requested by the user of the device 106)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application and modifying the teachings of Patent 088 to output content based on user clarification as is taught by Blansteen
The suggestion/motivation is to better process audio commands [Background]

	Regarding claim 22, Patent 088 in view of Blanksteen teach the system of claim 21, comprising: the data processing system to combine, based on a comparison of the sequence dependency parameter with a threshold, the first action data structure and the second action data structure into the single thread (Claim 1: combine, based on a comparison of the sequence dependency parameter with a threshold, the data packets of the first action data structure and the data packets of the second action data structure into a single thread; and identify a series of sequence dependent actions for the single thread)

	Regarding claim 23, Patent 088 in view of Blanksteen teach the system of claim 21, comprising the data processing system to: construct a first data transmission including the first action data structure to establish a first communication session between a first service provider computing device and the client computing device.  (Claim 2: construct a first data transmission including the first action data structure to establish a first communication session between a first service provider computing device and the client computing device, wherein data packets of the first communication session routed from the client computing device to the first service provider computing device via the data processing system; and including the first data transmission in the single thread)

	Regarding claim 24, Patent 088 in view of Blanksteen teach the system of claim 23, comprising: the data processing system to merge, based on a comparison of the sequence dependency parameter with a threshold, the first data transmission with a second data transmission of the second action data structure into the single thread.  (Claim 4: construct a first data transmission including the first action data structure to establish a first communication session between a first service provider computing device and the client computing device; construct a second data transmission including the second action data structure to establish a second communication session between a second service provider computing device and the client computing device; and merge, based on the comparison of the sequence dependency parameter with the threshold, the first data transmission with the second data transmission into the single thread.)
	
Regarding claim 25, Patent 088 in view of Blanksteen teach the system of claim 21, comprising the data processing system to: generate the first action data structure responsive to receipt of a first input audio signal of the one or more input audio signals; and generate the second action data structure responsive to receipt of a second input audio signal of the one or more input audio signals.  (Claim 3: generate the first action data structure based on a first trigger keyword of the one or more trigger keywords, and the second action data structure based on a second trigger keyword of the one or more trigger keywords. + Claim 2 generate the first action data structure based on a first trigger keyword of the one or more trigger keywords; and construct a first data transmission)

	Regarding claim 26, Patent 088 in view of Blanksteen teach the system of claim 21, comprising: the data processing system to generate the first action data structure and the second action data structure based on a first input audio signal of the one or more input audio signals.  (Claim 3: generate the first action data structure based on a first trigger keyword of the one or more trigger keywords, and the second action data structure based on a second trigger keyword of the one or more trigger keywords. + Claim 2 generate the first action data structure based on a first trigger keyword of the one or more trigger keywords; and construct a first data transmission)

	Regarding claim 27, Patent 088 in view of Blanksteen teach the system of claim 21, comprising the data processing system to: establish, responsive to the first action data structure, a first communication session between a first service provider computing device and the client computing device; and establish, responsive to the second action data structure, a second communication session between a second service provider computing device and the client computing device.  (  Claim  4. The system of claim 1, comprising the data processing system to: construct a first data transmission including the first action data structure to establish a first communication session between a first service provider computing device and the client computing device; construct a second data transmission including the second action data structure to establish a second communication session between a second service provider computing device and the client computing device; and merge, based on the comparison of the sequence dependency parameter with the threshold, the first data transmission with the second data transmission into the single thread.)

Regarding claim 28, Patent 088 in view of Blanksteen teach the system of claim 21, comprising the data processing system to: detect a completion of a first action of the first action data structure; and transmit data packets of the single thread to a service provider computing device subsequent to the completion of the first action, wherein the single thread indicates that the first action is scheduled to occur prior to a second action of the second action data structure. (Claim 5 detect a completion of the first action of the first action data structure; and transmit the data packets of the single thread to the service provider computing device subsequent to the completion of the first action, wherein the single thread indicates that the first action is scheduled to occur prior to the second action of the second action data structure.)

Regarding claim 29 Patent 088 in view of Blanksteen teach the system of claim 21, wherein the sequence dependency parameter indicates that an action corresponding to the first action data structure is scheduled to occur prior to an action corresponding to the second action data structure.( Claim 6 wherein the sequence dependency parameter indicates that the first action corresponding to the first action data structure is scheduled to occur prior to the second action corresponding to the second action data structure.)

Regarding claim 30 Patent 088 in view of Blanksteen teach the system of claim 21, comprising the data processing system to: identify a condition associated with the second action data structure based on a time associated with the first action data structure; and prevent transmission of data packets of the second action data structure to a service provider computing device responsive to the condition.  (Claim 7 to identify a second condition associated with the second action corresponding to the second action data structure based on the time associated with the first action corresponding to the first action data structure; and prevent transmission of the data packets of the second action data structure to the service provider computing device responsive to the second condition.)

Regarding claim 31 Patent 088 in view of Blanksteen teach the system of claim 21, wherein the single thread indicates the series of sequence dependent actions for the single thread, the series of sequence dependent actions including a first action, a second action subsequent to the first action, and a third action subsequent to the second action. (8. The system of claim 1, wherein the single thread indicates a series of sequence dependent actions for the single thread, the series of sequence dependent actions including the first action, the second action subsequent to the first action, and a third action subsequent to the second action.)

Regarding claim 41 Patent 088 in view of Blanksteen teach the system of claim 21, and is disclosed above Patent 088 does not disclose but Blanksteen teaches wherein the triggering event comprises receiving an authorization indication from the client computing device (Fig 1; Col 8 Lines 9-31; Col 2 Lines 42-48 and Col 4 Lines 35-45; In response to user answering clarification questions using device 106, (equivalent to triggering event comprises receiving authorization indication) transmitting and outputting the content requested by the user of the device 106)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application and modifying the teachings of Patent 088 to output content based on user clarification as is taught by Blansteen
The suggestion/motivation is to better process audio commands [Background]

(Regarding claims 32-34, 36-40 Inherit the same rejection as claims 21-31 and 41 above for reciting similar limitations)

Claims 21-34, 36-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10630751 hereinafter Patent 751 in view of Blanksteen et al (US 9098467 B1), Although the claims at issue are not identical, they are not patentably distinct from each other because 

Regarding claim 21, Patent 751 teaches A system to perform sequence dependent operations in a voice-based computing environment, comprising: a data processing system comprising memory and one or more processors to: (Claim 1: A system to combine multiple voice activated audio input data packets that indicate sequence dependent operations, comprising: a natural language processor component executed by a data processing system to) receive data packets comprising one or more input audio signals detected by a sensor of a client computing device; (Claim 1 receive, via an interface of the data processing system, data packets comprising a first input audio signal detected by a sensor of a client computing device;) 
parse the one or more input audio signals to identify one or more requests and one or more keywords corresponding to the one or more requests; (Claim 1; the natural language processor component to parse the first input audio signal to identify a first request and a first trigger keyword corresponding to the first request;)
generate, based on the one or more keywords, a first action data structure and a second action data structure; (Claim 1; a direct action application programming interface ("API") of the data processing system to: generate, based on the first trigger keyword and in response to the first request, a first action data structure; generate, based on the second trigger keyword and in response to the second request, a second action data structure; and construct a second data transmission including the second action data structure)
determine a sequence dependency parameter for the first action data structure and the second action data structure; (Claim 1; determine, based on a heuristic technique applied to the first action data structure of the first data transmission and the second action data structure of the second data transmission, a sequence dependency parameter)
combine, based on the sequence dependency parameter, the first action data structure and the second action data structure into a single thread comprising a series of sequence dependent actions; (Claim 1; and merge, based on a comparison of the sequence dependency parameter with a threshold, the first data transmission with the second data transmission into a single thread.)
select a content item for at least one action in the series of sequence dependent actions; transmit the content item to the client computing device (claim 8: ; and a content selector component of the data processing system to identify a content item for the second action, responsive to the release of the condition)
	Patent 751 does not disclose delay transmission of an output signal comprising the content item; and in response to receiving data indicative of a triggering event
Blanksteen teaches delay transmission of an output signal comprising the content item; (Col 8 Lines 9-31; delaying by the system performing the requested action, until one or more clarifying questions are answered by the user; the system knows the content and can determine performance of the action based on the content requested, see Col 2 Lines 42-48 and Col 4 Lines 35-45 discussing outputting content requested for viewing by the user)
 and in response to receiving data indicative of a triggering event, transmit the content item to the client computing device (Fig 1; Col 8 Lines 9-31; Col 2 Lines 42-48 and Col 4 Lines 35-45; In response to user answering clarification questions, (triggering event) transmitting and outputting the content requested by the user of the device 106)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application and modifying the teachings of Patent 751 to output content based on user clarification as is taught by Blansteen
The suggestion/motivation is to better process audio commands [Background]

Regarding claims 22, Patent 751 in view of Blanksteen teach the system of claim 21, comprising: the data processing system to combine, based on a comparison of the sequence dependency parameter with a threshold, the first action data structure and the second action data structure into the single thread.  (Claim 1; and merge, based on a comparison of the sequence dependency parameter with a threshold, the first data transmission with the second data transmission into a single thread)

Regarding claim 23, Patent 751 in view of Blanksteen teach the system of claim 21, comprising the data processing system to: construct a first data transmission including the first action data structure to establish a first communication session between a first service provider computing device and the client computing device.  (Claim 1 and construct a first data transmission including the first action data structure to establish a first communication session between a first service provider computing device and the client computing device)

Regarding claim 24, Patent 751 in view of Blanksteen teach the system of claim 23, comprising: the data processing system to merge, based on a comparison of the sequence dependency parameter with a threshold, the first data transmission with a second data transmission of the second action data structure into the single thread.  (Claim 1 and merge, based on a comparison of the sequence dependency parameter with a threshold, the first data transmission with the second data transmission into a single thread.)

Regarding claim 25, Patent 751 in view of Blanksteen teach the system of claim 21, comprising the data processing system to: generate the first action data structure responsive to receipt of a first input audio signal of the one or more input audio signals; and generate the second action data structure responsive to receipt of a second input audio signal of the one or more input audio signals. (Claim 1 generate, based on the first trigger keyword and in response to the first request, a first action data structure; and construct a first data transmission including the first action data structure to establish a first communication session between a first service provider computing device and the client computing device generate, based on the second trigger keyword and in response to the second request, a second action data structure; and construct a second data transmission including the second action data structure to establish a second communication session between a second service provider computing device and the client computing device) 

Regarding claim 26, Patent 751 in view of Blanksteen teach the system of claim 21, comprising: the data processing system to generate the first action data structure and the second action data structure based on a first input audio signal of the one or more input audio signals.  (Claim 1 generate, based on the first trigger keyword and in response to the first request, a first action data structure; and construct a first data transmission including the first action data structure to establish a first communication session between a first service provider computing device and the client computing device generate, based on the second trigger keyword and in response to the second request, a second action data structure; and construct a second data transmission including the second action data structure to establish a second communication session between a second service provider computing device and the client computing device)

Regarding claim 27, Patent 751 in view of Blanksteen teach the system of claim 21, comprising the data processing system to: establish, responsive to the first action data structure, a first communication session between a first service provider computing device and the client computing device; and establish, responsive to the second action data structure, a second communication session between a second service provider computing device and the client computing device.  (Claim 1 generate, based on the first trigger keyword and in response to the first request, a first action data structure; and construct a first data transmission including the first action data structure to establish a first communication session between a first service provider computing device and the client computing device generate, based on the second trigger keyword and in response to the second request, a second action data structure; and construct a second data transmission including the second action data structure to establish a second communication session between a second service provider computing device and the client computing device)

Regarding claim 28, Patent 751 in view of Blanksteen teach the system of claim 21, comprising the data processing system to: detect a completion of a first action of the first action data structure; and transmit data packets of the single thread to a service provider computing device subsequent to the completion of the first action, wherein the single thread indicates that the first action is scheduled to occur prior to a second action of the second action data structure. (Claim 2: to detect a completion of the first action; and the interface of the data processing system to transmit the data packets of the single thread to the second service provider computing device subsequent to the completion of the first action. + Claim 3  wherein the sequence dependency parameter indicates that the action corresponding to the first action data structure is scheduled to occur prior to the action corresponding to the second action data structure)

Regarding claim 29 Patent 751 in view of Blanksteen teach the system of claim 21, wherein the sequence dependency parameter indicates that an action corresponding to the first action data structure is scheduled to occur prior to an action corresponding to the second action data structure. (Claim 3  wherein the sequence dependency parameter indicates that the action corresponding to the first action data structure is scheduled to occur prior to the action corresponding to the second action data structure)

Regarding claim 30 Patent 751 in view of Blanksteen teach the system of claim 21, comprising the data processing system to: identify a condition associated with the second action data structure based on a time associated with the first action data structure; and prevent transmission of data packets of the second action data structure to a service provider computing device responsive to the condition.  (Claim 4: comprising: the direct action API to identify a condition associated with the action corresponding to the second action data structure based on a time associated with the action corresponding to the first action data structure, the condition indicating that the action of the second action data structure cannot proceed until the action of the first action data structure is complete. + Claim 5: the interface of the data processing system to prevent transmission of the data packets of the second communication session to the second service provider computing device responsive to the condition.)

Regarding claim 31 Patent 751 in view of Blanksteen teach the system of claim 21, wherein the single thread indicates the series of sequence dependent actions for the single thread, the series of sequence dependent actions including a first action, a second action subsequent to the first action, and a third action subsequent to the second action (Claim 8 wherein the single thread indicates a series of sequence dependent actions for the single thread, the series of sequence dependent actions including a first action, a second action subsequent to the first action, and a third action subsequent to the second action)

Regarding claim 41 Patent 751 in view of Blanksteen teach the system of claim 21, and is disclosed above Patent 751 does not disclose but Blanksteen teaches wherein the triggering event comprises receiving an authorization indication from the client computing device (Fig 1; Col 8 Lines 9-31; Col 2 Lines 42-48 and Col 4 Lines 35-45; In response to user answering clarification questions using device 106, (equivalent to triggering event comprises receiving authorization indication) transmitting and outputting the content requested by the user of the device 106)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application and modifying the teachings of Patent 751 to output content based on user clarification as is taught by Blansteen
The suggestion/motivation is to better process audio commands [Background]

(Regarding claims 32-34, 36-40 Inherit the same rejection as claims 21-31 and 41 above for reciting similar limitations)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27, 29-34, 36-38, and 40-41  is/are rejected under 35 U.S.C. 103 as being unpatentable over Napolitano et al. (US 20170068423 A1) in view of Hannuksela (US 20080037656 A1) in view of Blanksteen et al (US 9098467 B1).

Regarding claim 21, Napolitano teaches a system to perform sequence dependent operations in a voice-based computing environment, comprising: ([0053 & Abstract] a system for receiving and executing voice input commands)
 a data processing system comprising memory and one or more processors to:
 receive data packets comprising one or more input audio signals detected by a sensor of a client computing device; ([0053 & 0058 & 0100-0106] a natural language processing module to receive (audio input as commands see 0053 equivalent to the data packets and first input audio signal) input from the I/O interfaces of the client device)
 parse (analyzing) the one or more input audio signals (user spoken input) to identify one or more requests and one or more keywords (user speech input) corresponding to the one or more requests;  ([0100-0106] natural language processing identifies a request based on based on user input, such as weather, [0091 & 0097] explains trigger words from a vocabulary index)
 generate, based on the one or more keywords, a first action data structure (task flow for a first command) and a second action data structure (task flow for a second command); ([0088] generating a task flow based on the user received input (see mapping above for audio input) [0100] structured query as task flow (first action data structure); ([0187] send user audio input is received, see mapping for first received request, as it is the same as the second audio request, and have the corresponding structure task flow (equivalent to the second action data structure))
Napolitano does not explicitly disclose determine a sequence dependency parameter for the first action data structure and the second action data structure;
 combine, based on the sequence dependency parameter, the first action data structure and the second action data structure into a single thread comprising a series of sequence dependent actions;
 select a content item for at least one action in the series of sequence dependent actions;
 and provide the content item to the client computing device.  
In an analogous art Hanneksula teaches determine a sequence dependency parameter (encoding, transmission, and decoding order) for the first action data structure (first sequence) and the second action data structure (second sequence); (Fig 3A; 0011-0012; Shows the interleaving of data sequences in relation to timing information of the two separate sequences; 0097; 0102; 0121; 0124; the system creates different sequences in different packetized structures that linked through ordering of the sequences, such as encoding order, decoding order, and transmission order optimization according to a bitrate)
 combine, based on the sequence dependency parameter, (encoding, transmission, and decoding order)  the first action data structure (first sequence) and the second action data structure (second sequence) into a single thread (single stream) comprising a series of sequence dependent actions (encoding, transmission, and decoding order); (Fig 3A; 0011-0012; Shows the interleaving of data sequences in relation to timing information of the two separate sequences; 0097; 0102; 0121; 0124; the system creates different sequences in different packetized structures that linked through ordering of the sequences, such as encoding order, decoding order, and transmission order optimization according to a bitrate)
select a content item (packet) for at least one action (processing) in the series of sequence dependent actions (processing order of the sequences); transmit the content item to the client computing device.   ((Fig 3A; 0011; 0032; 0091; 0124; selecting one of the content packets of one of the two streams and providing the content packets to the user)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the application and modifying the teachings of Napolitano to include determining sequencing information and conditions for combining different sequences into a stream
The suggestion/motivation is to better multiplex sequences [0002-0003]
	Hanneksula in view of Napolitano does not explicitly teach delay transmission of an output signal comprising the content item; and in response to receiving data indicative of a triggering event, transmit the content item to the client computing device.
	In an analogous art Blanksteen teaches delay transmission of an output signal comprising the content item; (Col 8 Lines 9-31; delaying by the system performing the requested action, until one or more clarifying questions are answered by the user; the system knows the content and can determine performance of the action based on the content requested, see Col 2 Lines 42-48 and Col 4 Lines 35-45 discussing outputting content requested for viewing by the user)
 and in response to receiving data indicative of a triggering event, transmit the content item to the client computing device (Fig 1; Col 8 Lines 9-31; Col 2 Lines 42-48 and Col 4 Lines 35-45; In response to user answering clarification questions, (triggering event) transmitting and outputting the content requested by the user of the device 106)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application and modifying the teachings of Napolitano in view of Hanneksula to output content based on user clarification as is taught by Blansteen
The suggestion/motivation is to better process audio commands [Background]

Regarding claim 22, Napolitano in view of Hanneksula in view of Blanksteen teach the system of claim 21, and is disclosed above, Napolitano does not explicitly teach but Hanneksula further teaches comprising: the data processing system to combine, (interleaving/merging seen in Fig 3A) based on a comparison of the sequence dependency parameter with a threshold, (statistical multiplexing seen in Fig 3 is dependent on a bit rate threshold) the first action data structure and the second action data structure into the single thread.  (Fig 3A; 0011; 0121 0124; the system creates different sequences in different packetized structures that linked through transmission ordering of the sequences based on a comparison with a bit rate threshold to determine if it is above or below)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application and modifying the teachings of Napolitano to include determining sequencing information and conditions for combining different sequences into a stream
The suggestion/motivation is to better multiplex sequences [0002-0003]

Regarding claim 23, Napolitano in view of Hanneksula in view of Blanksteen teach the system of claim 21, and is disclosed above, Napolitano further teaches comprising the data processing system to: construct a first data transmission including the first action data structure to establish a first communication session between a first service provider computing device and the client computing device.  ([0100 & 0104-0105; Fig 4A] connecting (establish a first communication session) based on the structured query (data structure) received from the client device (equivalent to client computing device) to a media search service (equivalent to first service provider computing device) using APIs to format data received in the request to the media search service)

Regarding claim 24, Napolitano in view of Hanneksula in view of Blanksteen teach the system of claim 23, Napolitano does not explicitly teach by Hanneksula teaches the data processing system to merge, (interleaving/merging seen in Fig 3A) based on a comparison of the sequence dependency parameter with a threshold, (ordering based on bit rate threshold) the first data transmission (first sequence) with a second data transmission of the second action data structure (second sequence) into the single thread  (Fig 3A; 0011; 0121 0124; the system creates different sequences in different packetized structures that linked through transmission ordering of the sequences based on a comparison with a bit rate threshold to determine if it is above or below)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application and modifying the teachings of Napolitano to include determining sequencing information and conditions for combining different sequences into a stream
The suggestion/motivation is to better multiplex sequences [0002-0003]

Regarding claim 25, Napolitano in view of Hanneksula in view of Blanksteen teach the system of claim 21, and is disclosed above, Napolitano further teaches comprising the data processing system to: generate the first action data structure responsive to receipt of a first input audio signal of the one or more input audio signals; ([0088] generating a task flow based on the user received input; [0100] structured query as task flow (first action data structure); [0187] send user audio input is received)
and generate the second action data structure responsive to receipt of a second input audio signal of the one or more input audio signals ([0088; 0100; 0187] send user audio input is received, see mapping for first received request, as it is the same as the second audio request, and have the corresponding structure task flow (equivalent to the second action data structure))

Regarding claim 26, Napolitano in view of Hanneksula in view of Blanksteen teach the system of claim 21, and is disclosed above, Napolitano further teaches comprising: the data processing system to generate the first action data structure and the second action data structure based on a first input audio signal of the one or more input audio signals.  (0080; 0102-0104; the task flow processing module, creates a structured query (equivalent to first action data structure) based on user audio input, and can further employ a service processing module which invokes and interacts with third party services using API information calls and are performed in response to the same first user input)

Regarding claim 27, Napolitano in view of Hanneksula in view of Blanksteen teach the system of claim 21, and is disclosed above, Napolitano further teaches comprising the data processing system to: establish, responsive to the first action data structure, a first communication session between a first service provider computing device and the client computing device; ([0043; 0100 & 0104-0105; Fig 4A] connecting (establish a first communication session) based on the structured query (data structure) received from the client device (equivalent to client computing device) to a media search service (equivalent to first service provider computing device) or other third-party services servers, using APIs to format data received in the request to the media search service)
 	and establish, responsive to the second action data structure, a second communication session between a second service provider computing device and the client computing device.  ([0043; 0100 & 0104-0105; Fig 4A] connecting (establish a first communication session) based on the structured query (data structure) received from the client device (equivalent to client computing device) to a media search service (equivalent to first service provider computing device) or other third-party services servers, using APIs to format data received in the request to the media search service)

Regarding claim 29, Napolitano in view of Hanneksula in view of Blanksteen teach the system of claim 21, and is disclosed above, Napolitano does not disclose but Hanneksula teaches wherein the sequence dependency parameter indicates that an action corresponding to the first action data structure is scheduled to occur prior to an action corresponding to the second action data structure.  (Fig 3A; 0015-0017; 0096; 0110-0112; the sequences are associated with timing information, indicating which sequence and frame comes first, as they are displayed in Fig 3A some of the packets of the first sequence come after some of the packets second sequence and are part of the transmission order)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application and modifying the teachings of Napolitano to include determining sequencing information and conditions for combining different sequences into a stream
The suggestion/motivation is to better multiplex sequences [0002-0003]


Regarding claim 30, Napoltano in view of Hanneksula in view of Blanksteen teaches the system of claim 21, and is disclosed above, Napolitano does not explicitly disclose but Hanneksula teaches comprising the data processing system to: identify a condition associated with the second action data structure based on a time (bit rate) associated with the first action data structure; (0121; determining that the bit rate threshold is at or above a threshold for the first sequence, then the second sequence is not interleaved until the bit rate threshold is below a threshold)
and prevent transmission of data packets of the second action data structure (the second sequence is not interleaved into the transmission stream and therefore prevented from being sent) to a service provider computing device responsive to the condition.  (0121; determining that the bit rate threshold is at or above a threshold for the first sequence, then the second sequence is not interleaved until the bit rate threshold is below a threshold)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application and modifying the teachings of Napolitano to include determining sequencing information and conditions for combining different sequences into a stream
The suggestion/motivation is to better multiplex sequences [0002-0003]

Regarding claim 31, Napolitano in view of Hanneksula in view of Blanksteen teach the system of claim 21, and is disclosed above, Napolitano does not explicitly disclose but Hanneksula teaches wherein the single thread indicates the series of sequence dependent actions for the single thread, the series of sequence dependent actions including a first action, a second action subsequent to the first action, and a third action subsequent to the second action. (Fig 3A; 0015-0017; 0096; 0110-0112; the sequences are associated with timing information, indicating which sequence and frame comes first, second and third, and where the action associated can be transmitting, merging, displaying, encoding, decoding etc )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application and modifying the teachings of Napolitano to include determining sequencing information and conditions for combining different sequences into a stream
The suggestion/motivation is to better multiplex sequences [0002-0003]

	Regarding claim 32, the claim inherits the same rejection as claim 21 above for reciting similar limitations in the form of a method claim, Napolitano teaches a method (0357-0360; methods)
	Regarding claim 33, the claim inherits the same rejection as claim 22 above for reciting similar limitations in the form of a method claim, Napolitano teaches a method (0357-0360; methods)

Regarding claim 34, Napolitano in view of Hanneksula in view of Blanksteen teach the method of claim 32, and is disclosed above, Napolitano further teaches comprising: constructing, by the one or more processors, a first data transmission including the first action data structure to establish a first communication session between a first service provider computing device and the client computing device, .  ([0100 & 0104-0105; Fig 4A] connecting (establish a first communication session) based on the structured query (data structure) received from the client device (equivalent to client computing device) to a media search service (equivalent to first service provider computing device) using APIs to format data received in the request to the media search service)
Napolitano does not explicitly teach but Hanneksula teaches merging, by the one or more processors, (interleaving/merging seen in Fig 3A)  based on a comparison of the sequence dependency parameter with a threshold, (ordering based on bit rate threshold) the first data transmission (first sequence) with a second data transmission of the second action data structure (first sequence) into the single thread. (Fig 3A; 0011; 0121 0124; the system creates different sequences in different packetized structures that linked through transmission ordering of the sequences based on a comparison with a bit rate threshold to determine if it is above or below)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application and modifying the teachings of Napolitano to include determining sequencing information and conditions for combining different sequences into a stream
The suggestion/motivation is to better multiplex sequences [0002-0003]
	
	Regarding claim 36, the claim inherits the same rejection as claim 25 above for reciting similar limitations in the form of a method claim, Napolitano teaches a method (0357-0360; methods)
	Regarding claim 37, the claim inherits the same rejection as claim 26 above for reciting similar limitations in the form of a method claim, Napolitano teaches a method (0357-0360; methods)
	Regarding claim 38, the claim inherits the same rejection as claim 27 above for reciting similar limitations in the form of a method claim, Napolitano teaches a method (0357-0360; methods)
	Regarding claim 40, the claim inherits the same rejection as claim 29 above for reciting similar limitations in the form of a method claim, Napolitano teaches a method (0357-0360; methods)

Regarding claim 41, Napolitano in view of Hanneksula in view of Blanksteen teach the system of claim 21, and is disclosed above, Napolitano in view of Hanneksula do not disclose but Blanksteen teaches wherein the triggering event comprises receiving an authorization indication from the client computing device. (Fig 1; Col 8 Lines 9-31; Col 2 Lines 42-48 and Col 4 Lines 35-45; In response to user answering clarification questions using device 106, (equivalent to triggering event comprises receiving authorization indication) transmitting and outputting the content requested by the user of the device 106)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application and modifying the teachings of Napolitano in view of Hanneksula to output content based on user clarification as is taught by Blansteen
The suggestion/motivation is to better process audio commands [Background]

Claims 28 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Napolitano et al. (US 20170068423 A1) in view of Hannuksela (US 20080037656 A1) in view of Blanksteen et al (US 9098467 B1) in view of Kanai et al. (US 20050060709 A1)

Regarding claim 28, Napolitano in view of Hanneksula in view of Blanksteen teach the system of claim 21, and is disclosed above, Napolitano in view of Hanneksula in view of Blanksteen do not disclose comprising the data processing system to: detect a completion of a first action of the first action data structure; and transmit data packets of the single thread to a service provider computing device subsequent to the completion of the first action, wherein the single thread indicates that the first action is scheduled to occur prior to a second action of the second action data structure
In an analogous art Kanai teaches comprising the data processing system to: detect a completion of a first action of the first action data structure; and transmit data packets of the single thread to a service provider computing device subsequent to the completion of the first action, wherein the single thread indicates that the first action is scheduled to occur prior to a second action of the second action data structure  ([Abstract & 0012; Fig 38 & 43; [0234]] an interface of the data processing system to transmit the data packets of the single thread to the second service provider computing device subsequent to the completion of the first action; Furthermore the examiner notes that in a single thread the second step cannot start until the first step is completed, Single threads by definition are performed in a single sequence, one at a time)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application and modifying the teachings of Napolitano in view of Hanneksula in view of Blanksteen to transmit packets in order to multiple service providers as is taught by Kanai
The suggestion/motivation is to allow the user to interact with a plurality of services at once

	Regarding claim 39, the claim inherits the same rejection as claim 28 above for reciting similar limitations in the form of a method claim, Napolitano teaches a method (0357-0360; methods)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Azam et al. (US 20160358603 A1): 
[0053] When the control unit 33 determines that time between the first voice input and the second voice input exceed the predetermined threshold, the control unit ends the process. In that situation, the control unit determines that the two commands are not related since the second command was received after the predetermined threshold time and, therefore, it is probably a new command by the user. Alternatively, when the control unit 33 determines that time between the first voice input and the second voice input does not exceed the predetermined threshold, the control determines whether the second command is a semantic continuation of the first command or it is a new command that is not related to the first command (at 320). If the second command is not a semantic continuation of the first command, the control unit ends the process. If, on the other hand, the second command is a semantic continuation of the first command, the control unit 33 correlates the second command with the first command to perform an action on the electronic device (at 325). In one example, a first command may be a semantic continuation of a second command, when the second command is a predefined sub command related to the second command. Each of the existing commands may include a list of related subcommands. Other methods for identifying a semantic continuation between the commands may also be used.
[0054] For example, if the first command is “volume down,” the second command is “more,” and the second command does not exceed the threshold, the control unit determines that the second command is a is a semantic continuation of the first command. The “more” command may be identified as a sub command of the “volume down” command. In other words, it is likely that the user would want to execute the “volume down” command again to further lower the volume. In that case, the control unit performs the action associated with the “volume down” command. By applying the method 300, the proposed solution is more accurate in recognizing the users commands and intentions.
[0055] Many times, the control unit 33 may not be able to directly match the user's voice input to an existing text structure associated with a command. This may due to that fact that most users prefer to provide unstructured voice commands (i.e., in different forms) instead of memorizing specific preexisting commands, in order to improve the process of identifying a command to correspond to the at least one voice input from the user, the control unit 33 executes a matching process based on a possibility score of the command and a tolerance threshold.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451